                        Case 4:04-cr-00063-DPM Document 100 Filed 03/10/21 Page 1 of 3
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

            UNITED STATES OF AMERICA                                   )) JUDGMENT IN A CRIMINAL CASE
                                 V.                                    ) (For Revocation of Probation or Supervised Release)
                 Torrence Deshawn Price
                                                                       )
                                                                       )
                                                                                                                          FILED
                                                                                                                 U.S. DISTRICT COURT
                                                                       ) Case No. 4:04-cr-63-DPM EASTERN DISTRICT ARKANSAS
                                                                       ) USM No.                                    MAR 10 2021
                                                                       )
                                                                       ) Sonia Fonticiella
                                                                                                 Defen,~~o~e~                      ' CLE~
THE DEFENDANT:
                                                                                                            y                       DEP CLERK
~ admitted guilt to violation of condition(s)           _M_a_n_d~.,_S_t_d_. _&_ S~p_
                                                                                   ec_.___ of the term of supervision.
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                                 Violation Ended
1 (Mand.)                      Committing a new crime, a Grade A Violation                                        06/14/2019

2--3 (Mand. & Std. 7)           Using a controlled substance, a Grade C Violation                                 05/08/2019

4 (Spec. 1)                     Failure to comply with drug treatment, a Grade C Violation                      05/06/2019



       The defendant is sentenced as provided in pages 2 through _ _ 3__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ __ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address unti1 all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa\d. !f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 2298                                                    03/09/2021
                                                                                               Date of Imposition of Judgment
Defendant's Year of Bi1ih:            1977

City and State of Defendant' s Residence:                                                            Signature of Judge
Pine Bluff, Arkansas
                                                                           D.P. Marshall Jr.                    United States District Judge
                                                                                                   Name and Title of Judge



                                                                                                           Date
                        Case 4:04-cr-00063-DPM Document 100 Filed 03/10/21 Page 2 of 3
AO 245D (Rev. 09/ 19)    Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                    Judgment -   Page   - -=2~   of   3
DEFENDANT: Torrence Deshawn Price
CASE NUMBER: 4:04-cr-63-DPM


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
24 months, concurrent with the 1DO-year sentences Price is serving in Pulaski County Circuit Court Case
No. 60CR-19-3350.



     •   The court makes the following recommendations to the Bureau of Prisons:




     ~ The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:

         •    at  - - -- - - - - -                 •
                                                 a.m.             •    p.m.    on
         •    as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •    before 2 p.m. on
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                           to

at                                                     with a certified copy of this judgment.
     - - -- -- - - - - - - - -


                                                                                                 UNITED STATES MARSHAL


                                                                              By - -- - - -- - - - - - -- -- - - -- - -
                                                                                        DEPUTY UNITED ST ATES MARSHAL
                         Case 4:04-cr-00063-DPM Document 100 Filed 03/10/21 Page 3 of 3
 AO 245D (Rev. 09/ 19)    Judgment in a Criminal Case for Revocations
                          Sheet 3 - Supervised Release
                                                                                                  Judgment- Page   _ 3_    of       3
DEFENDANT: Torrence Deshawn Price
CASE NUMBER: 4:04-cr-63-DPM
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 None.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisomnent and at least two periodic drug tests thereafter, as determined by the court.
                •   The above drug testing condition is suspended, based on the court's detennination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.     •  You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     •  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     •  Youmust comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
